15‐100 
        United States v. Lombardo 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 7th day of January, two thousand sixteen. 
                                         
        PRESENT:  RALPH K. WINTER, 
                     RICHARD C. WESLEY, 
                     CHRISTOPHER F. DRONEY, 
                                        Circuit Judges. 
        ____________________________________________  
         
        UNITED STATES OF AMERICA, 
         
                                  Appellee, 
         
                     ‐v.‐                                        No. 15‐100 
         
        NEIL LOMBARDO, 
                                   
                                  Defendant‐Appellant. 
        ____________________________________________  
         



        
             The Clerk of Court is respectfully requested to amend the caption as set forth above. 
FOR APPELLANT:             Colleen P. Cassidy, Federal Defenders of New York, 
                           Inc., New York, NY. 
 
FOR APPELLEE:          Emily Berger, Assistant United States Attorney (Allon 
                       Lifshitz, on the brief), for Robert L. Capers, United States 
                       Attorney for the Eastern District of New York, 
                       Brooklyn, NY. 
____________________________________________  
 
      Appeal from the United States District Court for the Eastern District of 

New York (Gleeson, J.). 

      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the order of the District Court be and hereby 

is AFFIRMED. 

      Defendant‐Appellant Neil Lombardo appeals from a January 6, 2015 order 

entered in the United States District Court for the Eastern District of New York 

denying Lombardo’s motion for a sentencing reduction pursuant to 18 U.S.C. § 

3582(c)(2).  We assume the parties’ familiarity with the underlying facts, 

procedural history, and issues on appeal. 

      Lombardo entered into a plea agreement on April 11, 2013, stipulating to 

an advisory range of imprisonment under the United States Sentencing 

Guidelines of 168 to 210 months.  The District Court sentenced Lombardo to a 

168‐month term of imprisonment on August 16, 2013, and entered a judgment of 



                                          2
conviction on August 27, 2013.  With the passage of Amendment 782 to the 

Guidelines, the District Court ordered the Government on November 7, 2014, to 

show cause why Lombardo should not be granted a sentencing reduction 

pursuant to 18 U.S.C. § 3582(c).  The parties briefed the issue.  The Government 

argued that Lombardo was ineligible for a reduction on various grounds but 

that, even if he were eligible, a reduction would be inappropriate in light of his 

criminal history.  Lombardo responded that he was eligible and sought a 

reduction from 168 months to 140 months. 

      On January 6, 2015, the District Court denied Lombardo’s motion for a 

sentencing reduction, ruling in relevant part that, even assuming Lombardo were 

eligible, “upon [the court’s] review of the file, and especially of Mr. Lombardi’s 

[sic] rich criminal history, [the court has] concluded that any such reduction 

would not be warranted.  The quantity of drugs involved in the offense of 

conviction played a negligible role in [the court’s] decision to sentence Lombardi 

[sic] at the lower end of the negotiated range, and thus in [the court’s] view the 

retroactive amendment has virtually no bearing on the appropriate punishment.”  

App’x 75.   




                                          3
      We review the District Court’s decision to deny a Section 3582(c)(2) motion 

for abuse of discretion.  United States v. Borden, 564 F.3d 100, 104 (2d Cir. 2009).  

Because such a decision is committed to the trial court’s discretion, this Court 

“will interfere only if the record reveals a palpable abuse of that discretion.”  Id.  

“[A] district court has abused its discretion if it based its ruling on an erroneous 

view of the law or on a clearly erroneous assessment of the evidence, or rendered 

a decision that cannot be located within the range of permissible decisions.”  Id. 

(citation omitted).  Based upon our review of the record and the arguments of 

counsel, we conclude that the District Court did not abuse its discretion in 

declining to reduce Lombardo’s sentence. 

      We have considered all of Lombardo’s remaining arguments and find 

them to be without merit.  Accordingly, for the reasons set forth above, the order 

of the District Court is AFFIRMED. 

 

                                        FOR THE COURT: 
                                        Catherine O’Hagan Wolfe, Clerk 
 
                                          




                                             4